COLE CREDIT PROPERTY TRUST III, INC. SUPPLEMENT NO. 15 DATED MARCH 5, 2010 TO THE PROSPECTUS DATED APRIL 30, 2009 This document supplements, and should be read in conjunction with, the prospectus of Cole Credit Property Trust III, Inc. dated April 30, 2009 and Supplement No. 14 dated January 29, 2010, which superseded and replaced all previous supplements to the prospectus. Unless otherwise defined in this supplement, capitalized terms used in this supplement shall have the same meanings as set forth in the prospectus. The purpose of this supplement is to describe the following: (1) the status of the offering of shares of Cole Credit Property Trust III, Inc.; (2) update to a risk factor; (3) clarification of the plan of distribution; (4) recent real property investments; (5) potential real property investments; and (6) prior potential property investments. Status of Our Public Offering Our initial public offering of 250,000,000 shares of common stock was declared effective on October1, 2008.Of these shares, we are offering up to 230,000,000 shares in a primary offering and have reserved and are offering up to 20,000,000 shares pursuant to our distribution reinvestment plan.As of March 4, 2010, we had accepted investors’ subscriptions for, and issued, 121,067,048shares of our common stock in the offering, resulting in gross proceeds of approximately $1.2 billion.As of March 4, 2010, we had approximately 128,932,952 shares of our common stock remaining in our offering. We will offer shares of our common stock pursuant to the offering until October 1, 2010, unless all shares being offered have been sold, in which case the offering will be terminated.If all of the shares we are offering have not been sold by October 1, 2010, we may extend the offering as permitted under applicable law.In addition, at the discretion of our board of directors, we may elect to extend the termination date of our offering of shares reserved for issuance pursuant to our distribution reinvestment plan until we have sold all shares allocated to such plan through the reinvestment of distributions, in which case participants in the plan will be notified.The offering must be registered in every state in which we offer or sell shares and generally, such registrations are for a period of one year.Therefore, we may have to stop selling shares in any state in which our registration is not renewed or otherwise extended annually.We reserve the right to terminate the offering at any time prior to the stated termination date. Update to a Risk Factor The following information supersedes and replaces in its entirety the risk factor titled “Dislocations in the credit markets and real estate markets could have a material adverse effect on our results of operations, financial condition and ability to pay distributions to you” on page 34 of the prospectus under the section captioned “Risk Factors—General Risks Related to Investments in Real Estate.” The current market environment may adversely affect our operating results, financial condition and ability to pay distributions. The global financial markets have undergone pervasive and fundamental disruptions since mid-2007 that have been brought about in large part by challenges in the worldwide banking system. These disruptions have severely impacted the availability of credit and have contributed to rising costs associated with obtaining credit. To the extent that the global economic recession continues and/or intensifies, it has the potential to materially affect the value of our properties and other investments we make, the availability or the terms of financing that we may anticipate utilizing, and our ability to make principal and interest payments on, or refinance, any outstanding debt when due, and/or the ability of our tenants to enter into new leasing transactions or satisfy rental payments under existing leases. The current market environment also could affect our operating results and financial condition as follows: • Debt Markets —The real estate debt markets are currently experiencing volatility as a result of certain factors, including the tightening of underwriting standards by lenders and credit rating agencies. Should the overall cost of borrowings increase, either by increases in the index rates or by increases in lender spreads, we will need to factor such increases into the economics of our investments. In addition, if we pay fees to lock in a favorable interest rate, falling interest rates or other factors could require us to forfeit these fees. This may result in our operations generating lower overall economic returns and a reduced level of cash flows, which could potentially impact our ability to pay distributions to our stockholders. In addition, the recent disruptions in the debt markets have reduced the amount of capital that is available to finance real estate, which, in turn: (1)limits the ability of real estate investors to make new acquisitions and to potentially benefit from reduced real estate values, or to realize enhanced returns on real estate investments; (2)has slowed real estate transaction activity; and (3)may result in an inability to refinance debt as it becomes due, all of which may reasonably be expected to have a material impact, favorable or unfavorable, on revenues, income and/or cash flows from the acquisition and operations of real estate and mortgage loans. • Real Estate Markets —The real estate market is subject to fluctuation and can be impacted by factors such as general economic conditions, supply and demand, availability of financing and interest rates. To the extent we purchase real estate in an unstable market, we are subject to the risk that if the real estate market ceases to attract the same level of capital investment in the future that it attracts at the time of our purchases, or if the number of companies seeking to acquire properties decreases, the value of our investments may not appreciate or may decrease significantly below the amount we pay for these investments. As a result, we may not be able to recover the carrying amount of our properties, which may require us to recognize an impairment charge in earnings. • Government Intervention —The recent disruptions in the global financial markets have led to extensive and unprecedented government intervention. Although the government intervention is intended to stimulate the flow of capital and to strengthen the U.S.economy in the short term, it is impossible to predict the actual effect of the government intervention and what effect, if any, additional interim or permanent governmental intervention may have on the financial markets and/or the effect of such intervention on us and our results of operations. Clarification of the Plan of Distribution The following information supersedes and replaces in its entirety the first paragraph on page 149 of the prospectus under the section captioned “Plan of Distribution—Volume Discounts.” In order to encourage purchases of over 500,000shares, a potential purchaser who proposes to purchase over 500,000shares may agree with CR III Advisors and Cole Capital Corporation to have the dealer manager fee with respect to the sale of such shares reduced or eliminated, and, with the agreement of the participating broker, to have the selling commission payable with respect to the sale of such shares reduced or eliminated. Assuming a $10.00 per share purchase price, the aggregate fees payable with respect to the sale of such shares would be reduced by as much as $0.90 per share, assuming we are offering shares at $10.00 per share, resulting in a purchase price of $9.10 per share. In addition or in the alternative, with respect to a potential purchaser who proposes to purchase over 500,000shares, Cole Holdings Corporation may agree to fund to us on behalf of such purchaser, or reimburse to such purchaser, the organization and offering expense reimbursement or out-of-pocket costs applicable to such investment. Other accommodations may be agreed to by Cole Holdings Corporation with respect to a purchase of over 500,000shares. 2 Recent Real Property Investments The following information supplements, and should be read in conjunction with, the section captioned “Prospectus Summary — Description of Real Estate Investments” beginning on page 8 of the prospectus: Description of Real Estate Investments As of March 4, 2010, we owned 151 properties located in 35 states, comprising approximately 3.9 million gross rentable square feet of commercial space and approximately 6.3 million square feet of land subject to ground leases.Properties acquired between January 28, 2010 and March 4, 2010 are listed below. Property Description Type Tenant Rentable Square Feet Purchase Price (1) CarMax — Garland, TX Auto dealership CarMax, Inc. 82,169 $ 14,000,000 Walgreens — Appleton (Meade), WI Drugstore Walgreen Co. 16,853 3,768,000 LA Fitness — Highland, CA Fitness LA Fitness International LLC 45,000 9,215,000 Walgreens — Cleveland, OH Drugstore Walgreen Co. 14,820 5,450,000 Walgreens — Appleton (Northland), WI Drugstore Walgreen Co. 14,490 5,301,000 Walgreens — Lancaster, SC Drugstore Walgreen Co. 14,820 5,897,190 Walgreens — Greenville, NC Drugstore Walgreen Co. 14,490 6,191,113 Walgreens — Baytown, TX Drugstore Walgreen Co. 14,820 4,805,000 Walgreens — North Platte, NE Drugstore Walgreen Co. 14,820 5,042,570 Cigna Pointe — Plano, TX Healthcare Connecticut General Life Insurance Company 209,089 49,500,000 Walgreens — Kingman, AZ Drugstore Walgreen Arizona Drug Co. 15,696 6,025,000 Walgreens — Omaha, NE Drugstore Walgreen Co. 14,550 5,200,000 Kum & Go— Story City, IA Convenience store Kum & Go, LC 3,008 2,050,000 Kum & Go— Ottumwa, IA Convenience store Kum & Go, LC 4,000 1,823,529 Kum & Go— West Branch, IA Convenience store Kum & Go, LC 3,164 1,094,118 481,789 $ 125,362,520 (1) Purchase price does not include acquisition costs. 3 The following information supplements, and should be read in conjunction with, the section of our prospectus captioned “Investment Objectives and Policies — Real Property Investments” beginning on page 94 of the prospectus: Real Property Investments We engage in the acquisition and ownership of commercial properties throughout the United States.We invest primarily in retail and other income-producing commercial properties located throughout the United States. As of March 4, 2010, we, through separate wholly-owned limited liability companies and limited partnerships, owned a 100% fee simple interest in 151 properties located in 35 states, consisting of approximately 3.9 million gross rentable square feet of commercial space and approximately 6.3 million square feet of land subject to ground leases.The properties generally were acquired through the use of proceeds from our ongoing public offering of our common stock and mortgage notes payable. The following table summarizes properties acquired between January 28, 2010 and March 4, 2010 in order of acquisition date: Property Description Date Acquired Year Built Purchase Price (1) Fees Paid to Sponsor (2) Initial Yield (3) Physical Occupancy CarMax — Garland, TX January 29, 2010 2007 $ 14,000,000 $ 280,000 9.33% 100% Walgreens — Appleton (Meade), WI February 3, 2010 2008 3,768,000 75,360 7.88% 100% LA Fitness — Highland, CA February 4, 2010 2009 9,215,000 184,300 9.40% 100% Walgreens — Cleveland, OH February 10, 2010 2008 5,450,000 109,000 7.80% 100% Walgreens — Appleton (Northland), WI February 18, 2010 2008 5,301,000 106,020 7.89% 100% Walgreens — Lancaster, SC February 19, 2010 2009 5,897,190 117,944 7.80% 100% Walgreens — Greenville, NC February 19, 2010 2009 6,191,113 123,822 7.83% 100% Walgreens — Baytown, TX February 23, 2010 2009 4,805,000 96,100 7.95% 100% Walgreens — North Platte, NE February 23, 2010 2009 5,042,570 100,851 8.03% 100% Cigna Pointe — Plano, TX February 24, 2010 2009 49,500,000 990,000 7.40% 100% Walgreens — Kingman, AZ February 25, 2010 2009 6,025,000 120,500 7.81% 100% Walgreens — Omaha, NE February 25, 2010 2009 5,200,000 104,000 7.90% 100% Kum & Go— Story City, IA February 25, 2010 2006 2,050,000 41,000 8.50% 100% Kum & Go— Ottumwa, IA February 25, 2010 1999 1,823,529 36,471 8.50% 100% Kum & Go— West Branch, IA February 25, 2010 1997 1,094,118 21,882 8.50% 100% $ 125,362,520 $ 2,507,250 (1) Purchase price does not include acquisition costs. (2) Fees paid to sponsor include payments made to an affiliate of our advisor for acquisition fees in connection with the property acquisition and payments to our advisor for financing coordination fees for services performed in connection with the origination or assumption of debt financing obtained to acquire the respective property, where applicable.For more detailed information on fees paid to our advisor or its affiliates, see the section captioned “Management Compensation” beginning on page64 of the prospectus. (3) Initial yield is calculated as the current annual rental income for the in-place leases at the respective property divided by the property purchase price, exclusive of acquisition costs and fees paid to our advisor or its affiliates. 4 The following table sets forth the principal provisions of the lease term for the major tenants at the properties listed above: Property Number of Tenants Major Tenants * Total Square Feet Leased % of Total Square Feet Leased Renewal Options** Current Annual Base Rent Base Rent per Square Foot Lease Term*** CarMax — Garland, TX 1 CarMax, Inc. 82,169 100% 2/10 yr. $ 1,306,250 $ 20.33 1/29/2010 12/31/2021 Walgreens — Appleton (Meade), WI 1 Walgreen Co. 16,853 100% 10/5 yr. 296,900 17.62 2/3/2010 7/31/2034 LA Fitness — Highland, CA 1 LA Fitness International LLC 45,000 100% 3/5 yr. 866,250 19.14 2/4/2010 9/30/2014 1,053,420 23.28 10/1/2014 9/30/2019 1,158,853 25.61 10/1/2019 9/30/2024 Walgreens — Cleveland, OH 1 Walgreen Co. 14,820 100% 10/5 yr. 425,000 28.68 2/10/2010 1/31/2034 Walgreens — Appleton (Northland), WI 1 Walgreen Co. 14,490 100% 10/5 yr. 418,000 28.85 2/18/2010 8/31/2034 Walgreens — Lancaster, SC 1 Walgreen Co. 14,820 100% 10/5 yr. 460,000 31.04 2/19/2010 5/31/2034 Walgreens — Greenville, NC 1 Walgreen Co. 14,490 100% 10/5 yr. 484,500 33.44 2/19/2010 7/31/2034 Walgreens — Baytown, TX 1 Walgreen Co. 14,820 100% 10/5 yr. 382,000 25.78 2/23/2010 3/31/2034 Walgreens — North Platte, NE 1 Walgreen Co. 14,820 100% 10/5 yr. 405,043 27.33 2/23/2010 1/31/2035 Cigna Pointe — Plano, TX 1 Connecticut General Life Insurance Company 209,089 100% 2/5 yr. 3,662,655 17.52 2/24/2010 8/31/2013 3,717,594 (1) 17.78 9/1/2013 8/31/2019 Walgreens — Kingman, AZ 1 Walgreen Arizona Drug Co. 15,696 100% 10/5 yr. 470,815 30.00 2/25/2010 12/31/2034 Walgreens — Omaha, NE 1 Walgreen Co. 14,550 100% 10/5 yr. 410,981 28.25 2/25/2010 1/31/2035 Kum & Go— Story City, IA 1 Kum & Go, LC 3,008 100% 4/5 yr. 174,250 (2) 57.93 2/25/2010 2/25/2030 Kum & Go— Ottumwa, IA 1 Kum & Go, LC 4,000 100% 4/5 yr. 155,000 (2) 38.75 2/25/2010 2/25/2030 Kum & Go— West Branch, IA 1 Kum & Go, LC 3,164 100% 4/5 yr 93,000 (2) 29.39 2/25/2010 2/25/2030 * Major tenants include those tenants that occupy greater than 10.0% of the rentable square feet of their respective property. ** Represents option renewal period/term of each option. *** Represents lease term beginning with the later of the purchase date or the rent commencement date through the end of the non-cancellable lease term. (1) The annual base rent under the lease increases every subsequent year by 1.5% of the then-current annual base rent. (2) The annual base rent under the lease increases every five years by 7.5% of the then-current annual base rent. 5 Tenant Lease Expirations The following table sets forth, as of March 4, 2010, lease expirations of our properties, including the properties described above, for each of the next ten years assuming no renewal options are exercised.For purposes of the table, the “total annual base rent” column represents annualized base rent, based on rent in effect on January 1 of the respective year, for each lease that expires during the respective year. Year Ending December31, Number of Leases Expiring Approx. Square Feet Expiring Total Annual Base Rent % of Total Annual Base Rent 2010 1 750 $ 5,563 0.01 % 2011 6 16,368 307,028 0.42 % 2012 10 52,074 874,945 1.21 % 2013 8 64,057 597,696 0.83 % 2014 2 4,163 129,465 0.18 % 2015 5 34,426 409,089 0.57 % 2016 — % 2017 5 63,212 805,936 1.11 % 2018 5 96,722 1,353,852 1.87 % 2019 6 55,526 1,149,233 1.59 % 2020 4 47,090 882,196 1.22 % 52 434,388 $ 6,515,003 9.01 % For federal income tax purposes, the aggregate depreciable basis in the properties noted above is approximately $102.6 million.When we calculate depreciation expense for federal income tax purposes, we depreciate buildings and improvements over a 40-year recovery period using a straight-line method and a mid-month convention and depreciate furnishings and equipment over a twelve-year recovery period.The preliminary depreciable basis in the properties noted above is estimated as follows: Property Depreciable Tax Basis CarMax — Garland, TX $ 11,451,392 Walgreens — Appleton (Meade), WI 3,088,121 LA Fitness — Highland, CA 7,538,745 Walgreens — Cleveland, OH 4,464,053 Walgreens — Appleton (Northland), WI 4,343,498 Walgreens — Lancaster, SC 4,839,669 Walgreens — Greenville, NC 5,074,811 Walgreens — Baytown, TX 3,943,211 Walgreens — North Platte, NE 4,135,246 Cigna Pointe — Plano, TX 40,449,017 Walgreens — Kingman, AZ 4,931,009 Walgreens — Omaha, NE 4,263,825 Kum & Go— Story City, IA 1,681,778 Kum & Go— Ottumwa, IA 1,496,860 Kum & Go— West Branch, IA 900,099 $ 102,601,334 Cole Realty Advisors, an affiliate of our advisor, has the sole and exclusive right to manage, operate, lease and supervise the overall maintenance of the properties listed above.In accordance with the property management agreement, we may pay Cole Realty Advisors (i) up to 2.0% of gross revenues from our single tenant properties and (ii) up to 4.0% of gross revenues from our multi-tenant properties.We currently have no plan for any renovations, improvements or development of the properties listed above and we believe the properties are adequately insured.We intend to obtain adequate insurance coverage for all future properties that we acquire. 6 Potential Real Property Investments Our advisor has identified certain properties as potential suitable investments for us.The acquisition of each such property is subject to a number of conditions.A significant condition to acquiring any one of these potential acquisitions is our ability to raise sufficient proceeds in this offering to pay all or a portion of the purchase price.An additional condition to acquiring these properties may be securing debt financing to pay the balance of the purchase price.Such financing may not be available on acceptable terms or at all. Our evaluation of a property as a potential acquisition, including the appropriate purchase price, may include our consideration of a property condition report; unit-level store performance; property location, visibility and access; age of the property, physical condition and curb appeal; neighboring property uses; local market conditions, including vacancy rates; area demographics, including trade area population and average household income; neighborhood growth patterns and economic conditions; and the presence of demand generators. We decide whether to acquire each property generally based upon: • satisfaction of the conditions to the acquisition contained in the contract; • no material adverse change occurring relating to the property, the tenant or in the local economic conditions; • our receipt of sufficient net proceeds from the offering of our common stock to the public and financing proceeds to make this acquisition; and • our receipt of satisfactory due diligence information including the appraisal, environmental reports and tenant and lease information. Other properties may be identified in the future that we may acquire prior to or instead of these properties.Due to the considerable conditions that must be satisfied in order to acquire these properties, we cannot make any assurances that the closing of these acquisitions is probable.The properties currently identified are listed below.The respective seller of each property is an unaffiliated third party. Property Expected Acquisition Date Approximate Purchase Price (1) Approximate Compensation to Sponsor (2) Walgreens —Augusta, ME March 2010 $ 6,424,242 $ 128,485 Cargill — Blair, NE March 2010 5,174,000 103,480 O’Reilly Auto Parts — LaPlace, LA March 2010 1,035,000 20,700 O’Reilly Auto Parts — New Roads, LA March 2010 831,000 16,620 O’Reilly Auto Parts — Beaux Bridge, LA March 2010 818,000 16,360 LA Fitness — Denton, TX March 2010 7,825,000 156,500 Walgreens — Newport News, VA March 2010 5,791,484 115,830 Tractor Supply — St. John, IN March 2010 4,475,000 89,500 (1) Approximate purchase price does not include acquisition costs, which we expect to be approximately 3.0% of the contract purchase price, which include acquisition fees described in note 2 below. (2) Amounts include fees payable to an affiliate of our advisor for acquisition fees in connection with the property acquisition. 7 The potential property acquisitions are subject to net leases, pursuant to which each tenant is required to pay substantially all operating expenses and capital expenditures in addition to base rent. Property Major Tenants* Total Square Feet Leased** % of Total Square Feet Leased*** Walgreens —Augusta, ME Walgreen Eastern Co., Inc. 14,065 100% Cargill — Blair, NE Cargill, Incorporated 30,000 100% O’Reilly Auto Parts — LaPlace, LA O’Reilly Automotive, Inc. 7,000 100% O’Reilly Auto Parts — New Roads, LA O’Reilly Automotive, Inc. 6,800 100% O’Reilly Auto Parts — Beaux Bridge, LA O’Reilly Automotive, Inc. 6,800 100% LA Fitness — Denton, TX LA Fitness International LLC 45,000 100% Walgreens — Newport News, VA Walgreen Co. 14,550 100% Tractor Supply — St. John, IN Tractor Supply Company 24,727 100% * Major tenants include those tenants that occupy greater than 10.0% of the rentable square feet of the property. ** Represents total square feet leased of the property. *** Represents percentage of total square feet leased of the property. The table below provides leasing information for the major tenants at each property: Property Number of Tenants Major Tenants * Renewal Options** Current Annual Base Rent Base Rent per Square Foot Lease Term *** Walgreens —Augusta, ME 1 Walgreen Eastern Co., Inc. 10/5 yr. $ 530,000 $ 37.68 1/1/2008 12/31/2032 Cargill — Blair, NE 1 Cargill, Incorporated 2/5 yr. 393,900 (1) 13.13 1/1/2010 12/31/2024 O’Reilly Auto Parts — LaPlace, LA 1 O’Reilly Automotive, Inc. 3/5 yr. 91,080 13.01 12/8/2008 11/30/2018 96,540 13.79 12/1/2018 11/30/2028 O’Reilly Auto Parts — New Roads, LA 1 O’Reilly Automotive, Inc. 3/5 yr. 73,200 10.76 7/1/2008 6/30/2018 77,592 11.41 7/1/2018 6/30/2028 O’Reilly Auto Parts — Beaux Bridge, LA 1 O’Reilly Automotive, Inc. 4/5 yr 72,000 10.59 1/1/2010 12/31/2014 74,880 11.01 1/1/2015 12/31/2019 79,368 11.67 1/1/2020 12/31/2024 80,988 11.91 1/1/2025 12/31/2029 LA Fitness — Denton, TX 1 LA Fitness International LLC 3/5 yr. 798,750 (2) 17.75 7/24/2009 6/13/2025 Walgreens — Newport News, VA 1 Walgreen Co. 10/5 yr. 448,840 30.85 5/1/2007 4/30/2032 Tractor Supply — St. John, IN 1 Tractor Supply Company 4/5 yr. 380,000 15.37 1/9/2007 1/8/2012 418,000 16.90 1/9/2012 1/8/2017 459,800 18.60 1/9/2017 1/8/2022 * Major tenants include those tenants that occupy greater than 10.0% of the rentable square feet of the property. ** Represents remaining option renewal periods/term of each option. *** Represents lease term beginning with the lease commencement date through the end of the non-cancellable lease term. (1) The annual base rent under the lease increases every year by approximately 2.0% of the then-current annual base rent. (2) The annual base rent under the lease increases every five years by the lesser of the cumulative percentage increase in the Consumer Price Index over the preceding five-year period or $45,000. 8 We expect to purchase the properties with proceeds from our ongoing public offering of common stock and proceeds from previously issued debt.We may use the properties as collateral in future financings. Prior Potential Property Investments A prior supplement to this prospectus described a potential acquisition of a 14,820 square foot single-tenant commercial building leased to Walgreen Co., located in Jamestown, NC.The purchase agreement for the acquisition of the property was terminated and this property is no longer under consideration for purchase. 9
